Citation Nr: 1205433	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-38 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of death.



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to June 1956. He died in mid- 2007. The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeal (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In December 2011, the Board informed the Appellant and her attorney that although previous correspondence was directed to the attorney as the presumed representative of the Appellant, the attorney was not accredited by the VA's Office of General Counsel (OGC) and the Board cannot recognize the attorney as the Appellant's representative of record. See 38 C.F.R. § 14.629 (2011) (which provides that agents and attorneys who commence representation on or after June 23, 2008 (or who provide representation in claims in which a Notice of Disagreement was filed after June 23, 2008, even if the representation began before that date) must file an application for accreditation with OGC and receive notice of accreditation before providing representation). 

The Appellant was provided 60 days to respond to the December 2011 notification letter with her choice to represent herself, appoint an accredited veterans' service organization (VSO) for representation, or appoint a different private accredited attorney or agent for representation. She was informed that if no response was received, VA would presume that the Appellant wished to represent herself. No response has been received; therefore, it is presumed that the Appellant represents herself.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

FINDING OF FACT

With resolution of the benefit of the doubt in the Appellant's favor, the Veteran's service-connected subtotal gastrectomy contributed substantially or materially to the Veteran's death.


CONCLUSION OF LAW

The criteria for the establishment of service connection for the cause of death of the Veteran are approximated. 38 U.S.C.A. §§ 1310 , 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, given the granting of the benefit, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).

The Appellant seeks service connection for the cause of the Veteran's death. A July 2007 U.S. Department of State Report of an American Citizen Abroad noted the Veteran's cause of death was "not stated on German death certificate in accordance with German law." However, the Veteran's private medical opinions associated with the record report the Veteran died of liver failure. Given that the Veteran resided overseas, these medical opinions are sufficient to substantiate his death within the meaning of regulation. See 38 C.F.R. § 3.211(e) (providing alternative forms of substantiating the death of a Veteran residing overseas, including affidavits of persons who have personal knowledge of the fact of death).

Having carefully considered the Appellant's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

At the time of the Veteran's death, the Veteran was in receipt of service connection for a subtotal gastrectomy with vagotomy and a hiatus hernia with reflux esophagitis. He submitted a service connection claim for cirrhosis of the liver secondary to his service-connected gastric ulcer disease before his death, but VA received the claim after the Veteran's death.

The Appellant contends that the Veteran's cirrhosis was caused by his service connected disability. She asserts that the Veteran's gastric bleeding from a recurrent anastomosis gastric ulcer prevented him from using aspirin for recurrent headaches and bursitis, so he took large quantities of non-steroidal anti-inflammatories (NSAIDs) and acetaminophen. The Appellant contends that the high doses of acetaminophen caused the Veteran's liver failure.

There are private medical opinions associated with the claims file that suggest a nexus between the Veteran's consumption of acetaminophen and alcohol were factors in the development of liver failure. However, there is no substantial evidence that the Veteran's consumption of alcohol caused cirrhosis of the liver.

In a September 2009 letter, John L. Meisel, M.D., Associate Professor of Medicine (Gastroenterology) at the University of Washington, reported that because of the Veteran's service-connected gastric ulcer disease, he was advised to avoid using aspirin for headaches and bursitis. However, the Veteran used non-steroidal anti-inflammatory medication (NSAIDS) which also caused gastro-intestinal hemorrhage. Dr. Meisel also noted that extensive NSAID use also had a "well-documented risk of liver failure." He also summarized the record indicating that the Veteran had an incurable liver cirrhosis and liver failure and that the Veteran's service-connected disorder could be a "significant contributory cause of death from liver failure."

The law provides that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303 . 

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death. For the service-connected disability to the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal relationship. 38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312 .

The evidence substantiates the Veteran's history as related by Dr. Meisel and his resulting opinion. A May 2006 private treatment note from the Medical Clinic and Polyclinic II of Munich Technical University documented the Veteran was hospitalized for sudden upper abdominal pain. He indicated that he was taking relatively large doses of non-steroid anti-inflammatory drugs (NSAIDs) for bursitis. Examination of the stomach revealed a Billroth II stump with a ring-shaped ulcer in the anastomosis region which showed signs of recent bleeding. It was recommended that the Veteran refrain from using ibuprofen. The examining physicians diagnosed an anastomosis ulcer as a result of treatment with ibuprofen. They also advised, "In the future, [the Veteran] should avoid taking any NSAIDs for pain management and[,] if necessary[,] should resort to other pain-killing preparations."

In March 2007 correspondence to the Veteran's private general practitioner, Dr.  Dieter Spielberg, private visiting gastroenterologist consultants at Martha-Maria Hospital diagnosed the Veteran with cirrhosis of the liver. Physical examination revealed a palpable liver two fingerbreadths below the costal margin. An abdominal ultrasound revealed the appearance of cirrhosis of the liver with irregular contours, a plump lower margin, and inhomogeneous echo pattern. A Computerized Axial Tomography (CT) scan of the abdomen and pelvis confirmed cirrhosis of the liver.

In a June 2007 private medical opinion, Dr. Paul-Dieter Dechamps related that as a result of substantial hemorrhagic diathesis it was not possible for the Veteran to use aspirin to self-medicate against fever, pain, and common colds. The Veteran used acetaminophen and similar drugs to treat his symptoms. Dr. Dechamps also stated, "Side effects, especially in the form of possible toxic effects on the liver, cannot be ruled out."

In a July 2007 statement, the Appellant and the Veteran submitted a statement asserting that the Veteran's cirrhosis was directly related to his service-connected "stomach problems" resulting in ulcers and a Billroth II operation. They claimed that as a result of the Veteran's gastric ulcers, he had to take a number of medications that were "proven to be toxic to the liver."

In a November 2008 private medical opinion, Dr. Spielberg reported that he treated the Veteran for cirrhosis of the liver, high blood pressure, and esophageal disturbances. He noted the Veteran underwent a Billroth II operation and had gastric ulcers with substantial inner bleedings which were treated with necessary surgical operations until 2006. Dr. Spielsberg reported the Veteran's condition became "increasingly worrisome" after his last operation, "especially in regards to cirrhosis of his liver." The physician opined that the Veteran died as a result of incurable liver cirrhosis. 
In sum, a competent and specialized medical examiner has reviewed all relevant evidence of record and has provided an informed opinion that the Veteran's death was caused materially by his service-connected disorder. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for the cause of the Veteran's death will be granted. See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown , 5 Vet.App. 413 (1993).


ORDER

Service connection for the cause of the Veteran's death is granted. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


